Citation Nr: 0511100	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of January 2003, in 
which the Huntington, West Virginia, Regional Office (the RO) 
of the Department of Veterans Affairs (VA) denied entitlement 
to service connection for PTSD, and a rating decision of June 
2004, in which, in pertinent part, the RO denied entitlement 
to service connection for hypertension, residuals of 
frostbite of the feet, hearing loss, and tinnitus.  The 
veteran indicated disagreement with these decisions and, 
after being issued statements of the case, perfected his 
appeal of these claims by submitting substantive appeals (VA 
Form 9s) in September 2003 (with regard to his claim for 
PTSD) and in October 2004 (with regard to his claims for 
hypertension, residuals of frostbite of the feet, hearing 
loss, and tinnitus).

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the RO, in December 2004.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At his December 2004 personal hearing, the veteran withdrew 
claims of entitlement to service connection for a prostate 
disorder and for a back disorder.  Those issues, accordingly, 
are no longer on appeal and are not before the Board.

The issues of entitlement to service connection for PTSD, 
hypertension, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Residuals of frostbite of the feet are not shown by current 
medical evidence.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim pertaining to service connection for frostbite, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
December 2003, listing in great detail the kinds of evidence 
that would support the veteran's claim, including medical 
reports and lay statements.  This letter not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
December 2003 VCAA letter, the RO informed the veteran that 
VA is "making reasonable efforts to help you get private 
records or evidence necessary to support your claim.  We'll 
tell you if we are unable to get records that we requested."  
The veteran was also advised in this letter that he was to 
send to VA any medical reports he had, and that if wanted VA 
to obtain them on his behalf, he was to complete and return 
an enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize the release of information 
from any doctors and/or hospitals concerning any treatment he 
had received.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R § 3.159(b)(1) (2004).  
In the December 2003 letter, the veteran was informed, in a 
section entitled "What Do We Still Need From You," of the 
kinds of evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  The December 2003 letter advised the 
veteran "Send us any medical reports you have."  This 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the December 2003 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains private and VA 
outpatient treatment records and the report of a private 
medical examination conducted in August 2003. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's claim has been consistent with the provisions of 
the VCAA.  


The Merits of the Claim

The veteran contends that he incurred frostbite residuals as 
a result of active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].   A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

With respect to element (1) of the three service-connection 
components, the medical evidence, which includes both 
treatment records and the report of a private examination 
conducted in August 2003, does not demonstrate that a 
disability of the feet, to include any disability that has 
been characterized as the residuals of frostbite, is 
manifested.  The report of the August 2003 examination does 
not reflect that the veteran furnished a history of foot 
problems; he denied joint swelling, and merely complained of 
arthritis-type pain that the report does not further 
identify.  On physical examination, he had full range of 
motion of all extremities, with muscle strength and 
peripheral pulses strong and equal bilaterally.  There was no 
edema.  Skin color and temperature were uniform, and the skin 
was intact.  

In brief, this report does not demonstrate that the veteran 
manifests any foot disability, to include any such disability 
that could be characterized as residuals of frostbite.  
Likewise, none of the other medical evidence associated with 
the veteran's claims file indicates that any foot disability 
is present, nor has the veteran advised VA that any such 
records are extant.

While implicit in the veteran's claim is his contention that 
he does currently manifest residuals of frostbite of the 
feet, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) has held that symptoms 
such as pain alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of a current disability, Hickson 
element (1) is not satisfied.  The veteran's claim of 
entitlement to service connection for residuals of frostbite 
of the feet must therefore be denied.

Since all three elements enumerated in Hickson must be shown 
for service connection to be found, further analysis as to 
whether frostbite of the feet was manifested during service 
[Hickson element (2)], and whether there is a medical nexus 
between the disability shown in service and the current 
disability [Hickson element (3)], would not establish service 
connection.  However, for the sake of completeness, the Board 
will briefly discuss Hickson elements (2) and (3) as they 
relate to this claim.  

The veteran's service medical records, with the exception of 
the report of his separation medical examination, have not 
been associated with his claims file, and may have been 
destroyed in the July 1973 fire at the National Personnel 
Records Center, where they may have been stored.  His 
separation medical examination, dated in December 1953, is 
available and is negative for any complaints or findings 
pertinent to any foot disability.  It shows that the feet had 
been clinically evaluated as normal, and does not reflect any 
in-service history of foot disability or complaints thereof.  
Hickson element (2), an in-service disability or injury, is 
not satisfied.

In the absence of any clinical findings of either current 
residuals of frostbite of the feet, or in-service frostbite 
residuals, a finding of a medical nexus [element (3)] is not 
possible, and indeed no such opinion has been presented.  
Thus, as to the veteran's claim of entitlement to service 
connection for frostbite residuals of the feet, none of the 
elements enumerated in Hickson are satisfied.  The 
preponderance of the evidence, accordingly, is against the 
claim.


ORDER

Service connection for residuals of frostbite of the feet is 
denied.


REMAND

Following review of the veteran's claims file, the Board 
finds that additional development of the record should be 
undertaken prior to further appellate consideration of the 
claims pertaining to hypertension, hearing loss, tinnitus, 
and PTSD.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, it is noted that the veteran has 
indicated that he is currently receiving treatment at a local 
Veterans Center for this disability.  While statements 
summarizing his condition are of record, records compiled 
pursuant to ongoing outpatient treatment have not been 
obtained.  It is also noted that there is apparently a 
difference of opinion by medical professionals as to whether 
PTSD is, or is not, currently diagnosed; the Veterans Center 
statements cite the presence of chronic PTSD, while this 
disability was ruled out on VA examination.  Because VA 
medical examinations must be conducted with full review of 
all relevant records, the Veterans Center records should be 
obtained prior to any examination being conducted.  Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

In addition, while the veteran has cited in-service 
experiences that could constitute stressor events, the 
occurrence of such incidents, and his participation therein, 
has not been verified.  The Board is of the opinion that 
additional development of the evidence, and in particular the 
securing of the veteran's Veterans Center treatment records, 
verification of his alleged stressors, and a comprehensive VA 
PTSD examination, would be consistent with VA's duty to 
assist the claimant in the development of his claim.

With regard to his claim of service connection for 
hypertension, the Board notes that the report of his December 
1953 separation medical examination shows that his blood 
pressure was recorded at that time as 138/90.  The report of 
the August 2003 private examination reflects a history, as 
furnished by the veteran, of longstanding treatment for 
hypertension that was discontinued since his blood pressure 
was within normal limits; however, this report shows that, on 
examination, his blood pressure was recorded as 198/103, 
204/108, and 192/86, with an assessment of hypertension.  The 
Board finds that further development of this claim, in the 
form of a VA examination undertaken to ascertain whether 
there is a nexus or continuity between the elevated blood 
pressure reading shown on service separation and the 
hypertension now diagnosed, is appropriate.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [where there is competent 
evidence of a current disability and evidence indicating an 
association between that disability and the claimant's active 
service, VA is to obtain a nexus opinion as to whether there 
is a nexus between the current disability and active 
service].  

With regard to the veteran's claims of entitlement to service 
connection for tinnitus and hearing loss, it is noted that 
recent medical evidence shows that both disabilities are 
currently manifested.  He has alleged that he was exposed to 
loud noise during service, to include the sound of 
explosions.  He has not been accorded a VA examination to 
determine whether these current disabilities are related to 
his service; see Charles, supra.

In view of the foregoing, this case must be REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The Princeton Vet Center, 905 Mercer 
Street, Princeton WV 24740, should be 
requested to furnish legible copies of 
all treatment records compiled pursuant 
to treatment accorded the veteran for 
PTSD at that facility.

2.  VBA should request from the veteran 
that he submit any additional 
corroborating evidence of his claimed 
stressors.  The veteran should be given 
the opportunity to provide specific 
details concerning the times, places, 
individuals and units involved in the 
events he identifies as stressors.  He 
should be advised to be as specific as 
possible, and if possible to associate 
particular incidents to no more than a 
60-day time frame if he is uncertain as 
to the actual date of occurrence.

3.  VBA should review the file and 
prepare a summary of the veteran's 
description of any alleged stressful 
events that the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) can verify.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and all associated 
documents, should be sent to the 
USASCRUR.  That agency should be asked to 
provide any information that might 
corroborate the events cited by the 
veteran and his unit's proximity thereto.

4.  If USASCRUR corroborates one or more 
of the veteran's stressors, the veteran 
should be scheduled an examination by a 
VA physician, who should ascertain 
whether any mental disorder is currently 
manifested and, if so, the appropriate 
diagnosis thereof.  If PTSD is diagnosed, 
the examiner should identify the verified 
stressor(s) that form the basis for that 
diagnosis.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  The veteran should be accorded a VA 
medical  examination, in which the 
examiner should be requested to render an 
opinion as to whether hypertension is 
currently manifested and, if so, whether 
there is a nexus between current 
hypertension and the veteran's military 
service, in that current hypertension 
began during service or is in some manner 
related to the elevated blood pressure 
reading shown on service separation.  All 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims file is to 
be made available to the examiner, for 
his or review and referral, in 
conjunction with the examination.

6.  The veteran should be accorded a 
special VA audiology examination, in 
which the examiner should be requested to 
render an opinion as to whether hearing 
loss and/or tinnitus is currently 
manifested and, if so, whether there is a 
nexus between current disability and the 
veteran's military service, in that 
current hearing loss and/or tinnitus 
began during service or is in some manner 
related to service, to include possible 
acoustic trauma or noise exposure.  All 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims file is to 
be made available to the examiner, for 
his or review and referral, prior to this 
examination.

7.  Thereafter, VBA should readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD, 
hypertension, hearing loss, and tinnitus.  
If the benefits sought on appeal remain 
all or in part denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


